 

EXHIBIT 10.7

 

THE SECURITIES EVIDENCED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT
BE SOLD, TRANSFERRED, OR ASSIGNED, UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT COVERING SUCH SECURITIES, OR THE SALE IS MADE
IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION
UNDER THE SECURITIES ACT.

 

Warrant Stock: ___________ Date: ____________ (the “Date”)

 

WARRANT

TO PURCHASE CLASS B COMMON STOCK

OF

RMR INDUSTRIALS, INC.

 

THIS WARRANT is being issued in connection with a private placement offering of
up to _________ shares of RMR Industrials, Inc., a Nevada corporation (the
“Company”) Class B Common Stock, par value $0.001 per share and the
corresponding subscription agreement between the Company and _______ (the
“Holder”).

 

1.    Issuance of Warrant. FOR VALUE RECEIVED, on and after the date of issuance
of this Warrant, and subject to the terms and conditions herein set forth, the
Holder is entitled to purchase from RMR Industrials, Inc., a Nevada corporation
(the “Company”), at any time during the Exercise Period (as defined below), at a
price per share equal to the Warrant Price (as defined below and subject to
adjustment as described below), the Warrant Stock (as defined below and subject
to adjustment as described below) upon exercise of this warrant (this “Warrant”)
pursuant to Section 6 hereof. This Warrant is being issued pursuant to the terms
of the Subscription Agreement, dated as of even date herewith by and between the
Company and the Holder (the “Agreement”). Capitalized terms not otherwise
defined herein shall have the meanings given to them in the Agreement.

 

2.    Definitions. As used in this Warrant, the following terms have the
definitions ascribed to them below:

 

(a)    “Common Stock” means the Class B Common Stock, $0.001 par value, of the
Company.

 

(b)    “Exercise Period” means the period commencing on the Date and ending at
5:00 p.m. Pacific Standard Time on the Termination Date (as defined below);
provided, however, the Exercise Period shall end and this Warrant shall no
longer be exercisable and shall become null and void (except the right to
receive the securities and property to which the Holder is entitled by virtue of
exercising or converting this Warrant in connection with any Termination Event)
upon consummation of any of the following (each, a “Termination Event”): (i) the
lease of all or substantially all of the assets of the Company or the exclusive
license of all or substantially all of the Company’s intellectual property to a
third party, (ii) the acquisition of the Company by another entity by means of
any transaction or series of related transactions (including without limitation,
any reorganization, merger or consolidation, but excluding any merger or
conversion effected exclusively for the purpose of changing the domicile of the
Company), (iii) the sale, conveyance or disposal of all or substantially all of
the assets of the Company, unless the Company’s shareholders of record as
constituted immediately prior to such acquisition or sale will, immediately
after such acquisition or sale (by virtue of securities issued as consideration
for the Company’s acquisition or sale or otherwise) hold at least fifty percent
(50%) of the voting power of the surviving or acquiring entity, or (iv) upon
redemption by the Company under Section 7 of this Warrant. Notwithstanding
anything to the contrary herein, this Warrant shall continue in full force and
effect until the Termination Date unless (y) no less than thirty (30) days prior
to any Termination Event, the Company shall have given the Holder notice of such
Termination Event, which notice shall include a reasonably detailed description
of the terms of such Termination Event, and (z) the Company shall have given the
Holder a reasonable opportunity to exercise or convert this Warrant.

 

 

 

 

(c)    “Termination Date” means the earlier of a) one (1) year from the Date, or
b) the Company shares are uplisted and traded on either The New York Stock
Exchange, The NASDAQ Global Market, The NASDAQ Capital Market, the NASDAQ Global
Select Market or the NYSE MKT.

 

(d)     “Warrant Price” means a price per Warrant Stock equal to $15.00, subject
to adjustment hereunder.

 

(e)     “Warrant Stock” means the shares of Common Stock purchasable upon
exercise of this Warrant.

 

3.    Adjustments and Notices. The Warrant Price and the number of shares of
Warrant Stock shall be subject to adjustment from time to time in accordance
with this Section 3.

 

(a)     Adjustments to Warrant Stock. When any adjustment is required to be made
to the Warrant Price, the number of shares of Warrant Stock purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(i) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Warrant Price in
effect immediately prior to such adjustment, by (ii) the Warrant Price in effect
immediately after such adjustment.

 

(b)     Reclassification, Exchange, Substitution, In-Kind Distribution. Upon any
reclassifications, exchange, substitution or other event that results in a
change of the number and/or class of the securities issuable upon exercise of
this Warrant or upon the payment of a dividend in securities or property other
than shares of Common Stock, the Holder shall be entitled to receive, upon
exercise of this Warrant, the number and kind of securities and property that
Holder would have received if this Warrant had been exercised or converted
immediately before the record date for such reclassification, exchange,
substitution, or other event or immediately prior to the record date for such
dividend. The Company or its successor shall promptly issue to Holder a new
warrant for such new securities or other property. The new warrant shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Warrant. The provisions of this Section 3(b)
shall similarly apply to successive reclassifications, exchanges, substitutions,
or other events and successive dividends.

 

(c)     Certificate of Adjustment. In each case of an adjustment or readjustment
of the Warrant Price, the Company, at its own expense, shall compute such
adjustment or readjustment in accordance with the provisions hereof and prepare
a certificate executed by the Company’s Chief Financial Officer showing such
adjustment or readjustment, and shall mail such certificate, by first class
mail, postage prepaid, to the Holder.

 

(d)     No Impairment. The Company shall not, by amendment of its Articles of
Incorporation or through a reorganization, transfer of assets, consolidation,
dissolution, issue, or sale of securities or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out all of the provisions of this Section 3 and
in taking all such action as may be necessary or appropriate to protect the
Holder’s rights under this Section 3 against impairment.

 

(e)     Fractional Shares. No fractional shares shall be issuable upon exercise
or conversion of the Warrant and the number of shares to be issued shall be
rounded to the nearest whole share. If a fractional share interest arises upon
any exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying the Holder an amount computed by multiplying
the fractional interest by the fair market value of a full share.

 

4.    Reservation of Stock. On and after the Date, the Company shall reserve
from its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Warrant Stock upon the exercise or conversion of
this Warrant. Issuance of this Warrant shall constitute full authority to the
Company’s officers who are charged with the duty of executing stock certificates
to execute and issue the necessary certificates for shares of Warrant Stock
issuable upon the exercise or conversion of this Warrant.

 

 

 

 

5.    Exercise of Warrant.

 

(a)     This Warrant may be exercised as a whole or part by the Holder, at any
time after the date hereof prior to the termination of this Warrant, by the
surrender of this Warrant, together with the Notice of Exercise and Investment
Representation Statement in the forms attached hereto as Attachments 1 and 2,
respectively, duly completed and delivered to the principal office of the
Company, specifying the portion of the Warrant to be exercised and accompanied
by payment in full of the Warrant Price in cash or by check with respect to the
shares of Warrant Stock being purchased. This Warrant shall be deemed to have
been exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
shares of Warrant Stock issuable upon such exercise shall be treated for all
purposes as the holder of such shares of record as of the close of business on
such date. As promptly as practicable after such date, the Company shall issue
and deliver to the person or persons entitled to receive the same a certificate
or certificates for the number of full shares of Warrant Stock issuable upon
such exercise. If this Warrant shall be exercised for less than the total number
of shares of Warrant Stock then issuable upon exercise, promptly after surrender
of this Warrant upon such exercise, the Company will execute and deliver a new
warrant, dated the date hereof, evidencing the right of the Holder to the
balance of this Warrant Stock purchasable hereunder upon the same terms and
conditions set forth herein.

 

(b)     Notwithstanding anything to the contrary contained in this Warrant, this
Warrant shall not be exercisable by the Holder hereof to the extent (but only to
the extent) necessary to ensure that, following such exercise, the total number
of shares of Common Stock then beneficially owned by Holder and its affiliates
and any other persons whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act,
does not exceed 4.999% of the total number of issued and outstanding shares of
Company Common Stock. For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations thereunder. Notwithstanding the foregoing, Holder may waive such
limitation on exercise contained in this Section 5(b) or increase or decrease
such limitation percentage to any other percentage as specified in a written
notice to the Company no less than sixty (60) days from the effective date of
such increase or decrease.

 

(c)     If at any time after the six (6) month anniversary of the Date, there is
no effective Registration Statement registering, or no current prospectus
available for, the resale of the Warrant Stock by the Holder, then this Warrant
may also be exercised, in whole or in part, at such time by means of a “cashless
exercise” in which the Holder shall be entitled to receive a number of Warrant
Stock equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

 

(A) = the volume weighted average price (“VWAP”) on the business day immediately
preceding the date on which Holder elects to exercise this Warrant by means of a
“cashless exercise,” as set forth in the applicable Notice of Exercise;

 

(B) = the Warrant Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Stock that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 5(c).

 

6.    Transfer of Warrant. Notwithstanding anything to the contrary herein,
subject to applicable securities laws, this Warrant may be transferred or
assigned in whole or in part by the Holder, and the Company shall permit such
transfer or assignment to an affiliate of the Holder.

 

 

 

 

7.    Redemption

 

(a)     Warrants may be redeemed, at the option of the Company, at any time
after they become exercisable and prior to the Termination Date, upon the notice
referred to in Section 7(b) at the price of $0.01 per Warrant (the “Redemption
Price”), provided, however, that (a) (i) the last reported sales price of the
Common Stock has been equal to or greater than $20.00 for each trading day in
the 7-trading-day period ending on the third business day prior to the notice of
redemption to the Holder, or (ii) the Common Stock is quoted on or listed for
trading on either The New York Stock Exchange, The Nasdaq Global Market, The
NASDAQ Capital Market, The Nasdaq Global Select Market or the NYSE MKT.

 

(b)     In the event the Company shall elect to redeem the Warrant, the Company
shall fix a date for the redemption. Notice of redemption shall be mailed by
first class mail, postage prepaid, by the Company not less than thirty (30) days
prior to the date fixed for redemption to the Holder at their last addresses as
they shall appear on the registration books. Any notice mailed in the manner
herein provided shall be conclusively presumed to have been duly given on the
date sent whether or not the Holder received such notice.

 

(c)     The Warrant may be exercised for cash in accordance with Section 5 of
this Warrant at any time after notice of redemption shall have been given by the
Company and prior to the time and date fixed for redemption. On and after the
redemption date, the record holder of the Warrant shall have no further rights
except to receive the Redemption Price upon surrender of the Warrant.

 

(d)     The Company understands that the redemption rights provided for by this
Section 7 apply only to outstanding Warrants. To the extent a person holds
rights to purchase Warrant, such purchase rights shall not be extinguished by
redemption. However, once such purchase rights are exercised, the Company may
redeem the Warrant issued upon such exercise provided that the criteria for
redemption is met, including the opportunity of the holders to exercise prior to
redemption pursuant to Section 7.

 

8.    Termination. This Warrant shall terminate at 5:00 p.m. Pacific Standard
Time on the Termination Date, subject to earlier termination as set forth in
Section 2(c) hereof.

 

9.    Miscellaneous. This Warrant shall be governed by the laws of the State of
Nevada, as such laws are applied to contracts to be entered into and performed
entirely in Nevada. In the event of any dispute among the Holder and the Company
arising out of the terms of this Warrant, the parties hereby consent to the
exclusive jurisdiction of the federal and state courts located in the State of
Nevada for resolution of such dispute, and agree not to contest such exclusive
jurisdiction or seek to transfer any action relating to such dispute to any
other jurisdiction. The headings in this Warrant are for purposes of convenience
and reference only, and shall not be deemed to constitute a part hereof. Neither
this Warrant nor any term hereof may be changed or waived orally, but only by an
instrument in writing signed by the Company and the Holder of this Warrant.

 

  RMR Industrials, Inc.             By         Name: Gregory M. Dangler      
Title: President  

 

 

